Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulupinar US 20090082072.

Regarding claims 1, 15, Ulupinar teaches an apparatus for wireless communications at a station (STA) (fig. 3 box 304), comprising:
a first interface;
a second interface; and
a wireless modem configured to:

determine a set of member access points (APs) of a wireless communications system for the shared block ACK / “broadcast acknowledgement message” session;
associate, via communication links between the STA and each of the set of member APs, with the set of member APs for participating in the shared block ACK session; and
	communicate with each AP of the set of member APs via the communication links in accordance with the shared block ACK session, the communicating comprising obtaining information over the first interface or outputting information over the second interface (semi-connected initiator 310 may broadcast an acknowledgement message to all base stations in the active set, [0044]).

	Regarding claim 2, each member AP of the set of member APs is not co-located with another member AP of the set of member Aps ([0044]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar as applied to claim 1 above, and further in view of Koo US 20030198179.

Ulupinar is silent on identify resources for transmission of an uplink data packet, wherein identifying the resources for transmission of the uplink data packet comprises obtaining, over the first interface, a scheduling message that allocates the resources for transmission of the uplink data packet to the STA; and
output, over the second interface, the uplink data packet via the resources.
Koo teaches on identify resources for transmission of an uplink data packet, wherein identifying the resources for 
output, over the second interface, the uplink data packet via the resources ([0010]).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Ulupinar by on identify resources for transmission of an uplink data packet, wherein identifying the resources for transmission of the uplink data packet comprises obtaining, over the first interface, a scheduling message that allocates the resources for transmission of the uplink data packet to the STA; and output, over the second interface, the uplink data packet via the resources, as shown by Koo. This modification would benefit the system by informing the STA on what resources to use for uplink transmission.

Claims 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar in view of Cha US 20090196254 and Cai US 20170311169.
 
Regarding claim 16, Ulupinar teaches an apparatus for wireless communications at an access point (AP), comprising:

a first interface; 
a second interface: 
and a wireless modem configured (fig. 3 box 302) to:

identify an identifier associated with a shared block acknowledgment (ACK) session for one or more stations (STAs) (semi-connected initiator 310 may broadcast an acknowledgement message to all base stations in the active set, [0044]), the identifier comprising a transmitter address (TA), receiver address (RA), or transmission identifier (TID) (Examiner corresponds applicant’s identifier with the receiver IP address associated with the broadcast acknowledgement message in Ulupinar);

Although Ulupinar teaches a shared block acknowledgment, the reference is silent on identify a set of member APs of a wireless communications system for the shared block ACK session; 
output, over the first interface to a STA via a shared radio frequency spectrum band, the identifier and the set of member APs associated with the identifier.
Regarding identify a set of member APs of a wireless communications system for the shared block ACK session, the 
Cha teaches a base station transmitting a list of Aps that can communicate with the STA to the STA (fig. 1 step S19, [0030]).
Regarding output, over the first interface to a STA via a shared radio frequency spectrum band, the identifier, the identifier would be the receiver address of the STA that the base station transmits along with the list of Aps.
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Ulupinar by identify a set of member APs of a wireless communications system for the shared block ACK session; output, over the first interface to a STA via a shared radio frequency spectrum band, the identifier and the set of member APs associated with the identifier, as suggested by Cha. This modification would benefit the system by informing the STA of Aps that will be transmitting to it.


The combination is silent on obtain, over the second interface from a wireless controller of the wireless communications system in communication with the set of member APs, an indication that the AP is a primary AP for the STA.


Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of the combination by   obtain, over the second interface from a wireless controller of the wireless communications system in communication with the set of member APs, an indication that the AP is a primary AP for the STA, as shown by Cai. This modification would benefit the system by providing an indication of a primary AP of the set of member APs to the primary AP and the STA. 

Regarding claim 19, (Cai: [0058]).

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar, in view of Suzuki US 20040037261 and Cai US 20170311169.

Regarding claims 26, Ulupinar teaches an apparatus for wireless communications (fig. 1 box 100), comprising:
a first interface;
a wireless modem configured to:
identify an identifier associated with a shared block acknowledgment (ACK) session for the STA, the identifier comprising a transmitter address (TA), receiver address (RA), or a transmission identifier (TID) for the shared block ACK session (Examiner corresponds applicant’s identifier with the transmitter address associated with the indicator in Ulupinar);

Ulupinar is silent on determine a set of member access points (APs) of the wireless communications system for the shared block ACK session.
Suzuki teaches determine a set of member access points (APs) of the wireless communications system for an ACK session (fig. 2 see short codes for ACK/NACK).
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Ulupinar by   determine a set of member access points (APs) of the wireless 

The combination is silent on output, over the first interface, an indication of a primary AP of the set of member APs to the primary AP and the STA based at least in part on a connection characteristic between the primary AP and the STA.
	
Cai teaches output, over the first interface, an indication of a primary AP / “cell” of the set of member APs to the primary AP and the STA based at least in part on a connection characteristic between the primary AP and the STA (fig. 3 box 304, controller 304 may modify a neighbor cell list (e.g., neighbor cell relation (NCR) list) that is provided to UE 230, controller 304 selects base station 222 on the licensed spectrum for UE 230 based on the spectrum selection criteria, then controller 304 may place base station 222 as the primary cell in the neighbor cell list. If controller 304 selects wireless access point 252 on the unlicensed spectrum for UE 230 based on the spectrum selection criteria, then controller 304 may place wireless access point 252 as the primary cell in the neighbor cell list, [0058]).
Therefore it would have been obvious to one of ordinary 

Regarding claim 27, (Cai: [0058]).

Allowable Subject Matter

Claims 3-9, 11-14, 17, 18, 20-25, 28-30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art of Record

Base station acts as a relay to another base station on the uplink US 20100322144 fig. 1 [0048, 0053]
Teaches network selects primary AP US 20190115972 [0067], US 20160219475 [0303], US 6665332 fig. 1, col. 3 ln 12-16
Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RONALD B ABELSON/Primary Examiner, Art Unit 2476